AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00060-LGW-BWC Document 25 Filed 03/22/21 Page 1 of 3

In the Anited States District Court
Por the Southern District of Georgia
WMaprross Division

RICHEKAD JEAN, *
*
Petitioner, * CIVIL ACTION NO.: 5:20-cv-60
*
V. *
*
TRACY JOHNS, *
*
Respondent. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 18. Petitioner Richekad Jean (“Jean”)
filed Objections to this Report and Recommendation. Dkt. No.
21.

In his Objections, Jean contends he told Disciplinary
Hearing Officer (“DHO”) Perry before the disciplinary hearing he
was suffering from emotional distress and high anxiety. Id. at
p. 1. Jean also contends DHO Perry told him if he did not go
forth with the hearing, he would have to remain in

administrative detention because DHO Perry could do nothing for

 
AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00060-LGW-BWC Document 25 Filed 03/22/21 Page 2 of 3

Jean. Id. at p. 2. Further, Jean states he was not examined by
mental health staff. Id.

In his original filing, Jean asserted he is under
psychiatric care and suffers from several psychological defects.
Dkt. No. 1, p. 4. Jean did not include the specific assertions
from his Objections in his original filing. Even if he had,
Jean has not shown DHO Perry violated 28 C.F.R. § 541.6 or
Program Statement 5270.09. As the Magistrate Judge observed,
DHO Perry had no evidence indicating Jean did not understand the
nature of the disciplinary proceedings, could not assist in his
own defense, or appeared mentally ill at any stage during the
disciplinary proceedings. Dkt. No. 18, p. 12 (citing Dkt. No.
11-1, p. 4). Thus, DHO Perry had no duty to consult with mental
health staff under § 541.6 and Program Statement 5270.09.
Additionally, the Magistrate Judge noted Jean presented no
“demonstrated evidence” relating to his mental state at the time
of the incident to render Jean actually innocent of the charged
offense. Dkt. No. 18, p. 13.

Further, even if Jean’s new assertions were made known to
DHO Perry prior to the disciplinary hearing, Jean presents
nothing indicating he exhibited evidence of mental illness at
the time of the disciplinary hearing. See Dkt. No. 21-4, p. 4;
Dkt. No. 21-5, p. 2 (showing, from documents dated after the

disciplinary proceedings, Jean was diagnosed with anxiety and

 
AO 724A
(Rev, 8/82)

 

 

Case 5:20-cv-00060-LGW-BWC Document 25 Filed 03/22/21 Page 3 of 3

depression and was in a mental health current care assignment in
February 2018 but never took medication or been treated because
“there was no need[]”). To be clear, the Court has considered
the assertions and documents submitted in support of Jean's
Objections, but the assertions and documents lend no support to
Jean’s seeming contention he appeared mentally ill at the time
of the disciplinary hearing. What is more, even if Jean had
exhibited signs of being mentally ill at that time, at most,
Jean has shown a violation of a Program Statement anda
Regulation. The Magistrate Judge correctly determined any such
violation—if it existed—was not a due process violation. Dkt.
No. 18, p. 13.

Accordingly, the Court OVERRULES Jean’s Objections and
ADOPTS the Magistrate Judge’s Report and Recommendation as the
opinion of the Court. The Court GRANTS in part and DENIES in

part Respondent’s Motion to Dismj

  

SO ORDERED, this x 2027s

 

 

HON\_ZISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
